Case 19-01298-5-JNC       Doc 716 Filed 09/03/20 Entered 09/03/20 13:11:42         Page 1 of
                                           11
 SO ORDERED.

 SIGNED this 3 day of September, 2020.




                                          _____________________________________________
                                          Joseph N. Callaway
                                          United States Bankruptcy Judge
___________________________________________________________________



                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

IN RE:                                           )
                                                 )         Case No. 19-01298-5-JNC
CAH ACQUISITION COMPANY 7, LLC                   )
d/b/a PRAGUE COMMUNITY HOSPITAL,                 )         Chapter 11
                                                 )
               Debtor.                           )
                                                 )
                                                 )

    AMENDED CONSENT ORDER AND STIPULATION BY AND BETWEEN THE
    TRUSTEE AND TRANSCENDENTAL UNION WITH LOVE AND SPIRITUAL
  ADVANCEMENT, INC. RESOLVING, IN PART, MOTION SEEKING (I) AN ORDER
      CONFIRMING THAT (A) CERTAIN STIMULUS FUNDS WERE USED IN
 ACCORDANCE WITH APPLICABLE TERMS AND CONDITIONS AND (B) TRUSTEE
 MAY TRANSFER ANY REMAINING STIMULUS FUNDS TO PURCHASERS; AND (II)
    AN ORDER ELIMINATING ANY LIABILITY OF TRUSTEE AND DEBTORS’
                ESTATES FOR USE OF STIMULUS FUNDS

       This matter is before the Court on that certain MOTION SEEKING (I) AN ORDER

CONFIRMING THAT (A) CERTAIN STIMULUS FUNDS WERE USED IN ACCORDANCE

WITH APPLICABLE TERMS AND CONDITIONS AND (B) TRUSTEE MAY TRANSFER

ANY REMAINING STIMULUS FUNDS TO PURCHASERS; AND (II) AN ORDER

ELIMINATING ANY LIABILITY OF TRUSTEE AND DEBTORS’ ESTATES FOR USE OF

STIMULUS FUNDS [ECF No. 573] (the “CARES Act Fund Motion”) and the stipulation

contained herein. Thomas W. Waldrep, Jr., the duly appointed trustee (the “Trustee”) for the



                                             1
Case 19-01298-5-JNC      Doc 716 Filed 09/03/20 Entered 09/03/20 13:11:42                Page 2 of
                                          11



bankruptcy estate of CAH ACQUISITION COMPANY 7, LLC d/b/a Prague Community

Hospital (the “Prague Debtor”), and Transcendental Union with Love and Spiritual

Advancement, Inc. (“TULSA”) hereby agree and stipulate as follows:

       A.     The Trustee is administering the bankruptcy estate of the Prague Debtor.

       B.     On February 4, 2020, this Court entered the “Order (A) Approving Sale Free and

Clear of All Liens, Claims, Interests, and Encumbrances, (B) Authorizing Assumption and

Assignment of Certain Executory Contracts and Unexpired Leases, and (C) Granting Related

Relief” [ECF No. 450] (the “Sale Order”). Pursuant to the Sale Order, this Court authorized the

Trustee to sell to TULSA and TULSA to acquire substantially all of the assets of the Prague

Debtor, including assignment of certain assumed executory contracts.

       C.     The sale closed with an effective date of May 4, 2020, and since that date TULSA

has been operating the 25-bed hospital known as the Prague Community Hospital (the “Prague

Hospital”) in Prague, Oklahoma.

       D.     The Trustee has received certain stimulus Provider Relief Fund payments through

United States Department of Health and Human Services (“DHHS”) under the Coronavirus Aid,

Relief, and Economic Security Act, P.L. 116-136 [HR 748], 134 Stat. 281 (signed into law Mar.

27, 2020) (the “CARES Act”), which is administered by DHHS. Additionally, the Trustee has

received funds in two other programs supported by DHHS and identified in the CARES Act

Fund Motion, as defined below: the Oklahoma Hospital Association Grant (the “OHA Grant”)

and the Small Rural Hospital Improvement Grant Program (the “SHIP Grant”).

       E.     Specifically, the Trustee has received a total of $3,290,722.63 cash in CARES Act

fund payments on account of the Prague Hospital (the “Prague Fund Payments”).




                                              2
Case 19-01298-5-JNC         Doc 716 Filed 09/03/20 Entered 09/03/20 13:11:42           Page 3 of
                                             11



       F.     The Trustee received the Prague Fund Payments because the Trustee holds the tax

identification number (the “TIN”) that, under the CARES Act, is the mechanism by which a

recipient of CARES Act funds receives such funds and can attest to the use of such funds.

       G.     The TIN and the bank account into which the Prague Fund Payments were

received constitute property of the Prague Debtor’s estate and using Prague Fund Payments is

subject to 11 U.S.C. § 363.

       H.     On May 15, 2020, the Trustee filed the CARES Act Fund Motion.

       I.     On June 5, 2020, the Trustee filed the Trustee’s Motion Pursuant To 11 U.S.C. §§

363 And 105(A) And Federal Rule Of Bankruptcy Procedure 9019(A) For Approval Of Consent

Order And Stipulation By And Between The Trustee And Transcendental Union with Love and

Spiritual Advancement, Inc. Resolving Motion Seeking (I) An Order Confirming That (A) Certain

Stimulus Funds Were Used In Accordance With Applicable Terms And Conditions And (B)

Trustee May Transfer Any Remaining Stimulus Funds To Purchasers; And (Ii) An Order

Eliminating Any Liability Of Trustee And Debtors’ Estates For Use Of Stimulus Funds (the

“Original Consent Motion”) [ECF No. 612] pursuant to which the Trustee sought this Court’s

authority to transfer to TULSA the Unused Funds so that such funds could be used by the Prague

Hospital to address the COVID-19 crisis and establish a procedure for resolving disputes

regarding the Used Funds.

       J.     On June 22, 2020, DHHS filed a response to the Original Consent Motion,

contending that transferring funds from the Prague Debtor’s estate to TULSA, as purchaser,

would purportedly “violate DHHS’s express nationwide policy prohibiting the transfer of

payments received from the Provider Relief Fund (‘PRF’) to a third party.” [ECF No. 637 at 2].




                                               3
Case 19-01298-5-JNC        Doc 716 Filed 09/03/20 Entered 09/03/20 13:11:42                 Page 4 of
                                            11



          K.   At the Trustee’s request, the Court continued the hearing on the Original Consent

Motion and did not rule on DHHS’s response.             The Original Consent Motion has been

withdrawn [ECF No. 706, corrected by ECF No. 714]. The Court reconvened at a subsequent

hearing and considered two consent orders proposed by the Trustee in companion cases. This

Court ultimately entered those Amended Consent Orders over the objections of DHHS. See In

re: CAH Acquisition Company 12, LLC, Case 19-01697-5-JNC [ECF No. 632] and In re: CAH

Acquisition Company #1, Case 19-730-5-JNC [ECF No. 892]. With respect to the above-

captioned case, TULSA and the Trustee requested a hearing on the legal issues to be considered.

          L.   TULSA and the Trustee subsequently presented their non-evidentiary arguments

for the Court to make its ruling. The Court denied the parties’ request for a decision as a matter

of law [ECF No. 669].

          M.   After negotiating, taking into account the holdings of this Court in its denial of the

parties’ request for a decision as a matter of law and litigation risks and costs posed to both

parties, the Trustee and TULSA agree that $1,508,670.62 of the Prague Fund Payments (the

“Used Funds”) shall be retained by the Prague Debtor’s estate as compensation for lost revenue

and expenses due to the coronavirus between February 1, 2020 and the Prague Closing Date.

TULSA and the Trustee further agree that he should be permitted to transfer to TULSA

$1,782,052.01 of the Prague Fund Payments (the “Unused Funds”), including but not limited to

the entirety of the OHA Grant and the SHIP Grant, to TULSA for COVID-19 related losses and

claims.

          N.   As set forth in Exhibit “A” hereto, the parties hereto desire to settle and resolve all

matters relating to the CARES Act Fund Motion and amend the Original Consent Motion so as

to permit the Unused Funds to be used to address COVID-19 matters at the Prague Hospital in a




                                                 4
Case 19-01298-5-JNC       Doc 716 Filed 09/03/20 Entered 09/03/20 13:11:42               Page 5 of
                                           11



manner that does not violate the CARES Act or the details for the requirements for receipt,

acceptance and usage of payments from PRF as has been published by DHHS on its website at

www.hhs.gov/coronavirus/cares-act-provider-relief-fund/index.html      (the   “Prague    Hospital

Resolution”).

       O.       The CARES Act, with regards to the PRF, states “[t]hat ‘eligible health care

providers’ means public entities, Medicare or Medicaid enrolled suppliers and providers, and

such for-profit entities and not for profit entities not otherwise described in this proviso as the

Secretary may specify, within the United States (including territories), that provide diagnoses,

testing, or care for individuals with possible or actual cases of COVID-19.” Consistent with the

CARES Act’s definition of an eligible health care provider, Prague Hospital continues to be a

Medicare and Medicaid enrolled supplier and provider.

       P.       The CARES Act also states that payments shall be made in consideration of the

most efficient payment systems practicable to provide emergency payment. The terms and

conditions concerning acceptance of PRF funds discusses use of such funds by subrecipients and

subgrantees. The Trustee and TULSA intend for Prague Hospital to serve as a subrecipient

and/or subgrantee that continues to provide diagnoses, testing, or care for indivdiuals with

possible or actual cases of COVID-19 to the same patient population, consistent with the

applicable terms and conditions existing at the time of the CARES Act Fund Motion.

       In light of the foregoing, the Trustee and TULSA, whose representatives have signed

below, do stipulate and agree as follows, and based upon this stipulation IT IS ORDERED,

ADJUDGED, AND DECREED that:

       1.       Pursuant to 11 U.S.C. §§ 541(a), 363(b), and 105(a) and Federal Rule of

                Bankruptcy Procedure 9019(a), the Trustee is authorized to agree to and




                                                5
Case 19-01298-5-JNC    Doc 716 Filed 09/03/20 Entered 09/03/20 13:11:42             Page 6 of
                                        11



            implement the settlement and use of the TIN and Prague Fund Payments, as set

            forth on Exhibit “A” hereto.

      2.    Granting the relief requested is not barred by any provision of the CARES Act or

            any regulation adopted by DHHS concerning the PRF, but furthers the purpose of

            the CARES Act and the PRF.

      3.    For purposes of the use of Unused Funds, Prague Hospital shall be a subrecipient

            and/or subgrantee within the meaning of the terms and conditions governing the

            use of such Unused Funds.

      4.    Any and all objections to the Amended Consent Motion are overruled.

      5.    For the Used Funds, only the Trustee can attest to their use under the CARES Act,

            applicable regulations, and sub-regulatory guidance; and TULSA and the Prague

            Hospital shall have no liability for any attestation made by the Trustee, and no

            party shall be entitled to setoff or recoup monies owed to the Prague Hospital on

            account of or relating to the Used Funds.

      6.    Subject to the terms and conditions of the Prague Hospital Resolution, for any

            Unused Funds, only the Trustee can attest to their use under the CARES Act,

            applicable regulations, and sub-regulatory guidance.

      7.    All parties in interest with notice and opportunity to object, including DHHS,

            shall be bound by and shall comply with the provisions of this Consent Order.

      8.    Subject to the terms and conditions of Exhibit “A” hereto, nothing herein shall

            affect the jurisdiction or regulatory authority of DHHS in respect of the use,

            monitoring, and enforcement of the rights of DHHS under and in connection with

            the CARES Act.




                                             6
Case 19-01298-5-JNC     Doc 716 Filed 09/03/20 Entered 09/03/20 13:11:42        Page 7 of
                                         11



SO STIPULATED AND AGREED to today, August 31, 2020.

TRANSCENDENTAL UNION WITH                          TRUSTEE OF CAH ACQUISITION
LOVE AND SPIRITUAL                                 COMPANY 7, LLC
ADVANCEMENT, INC.




                                                   /s/ Thomas W. Waldrep, Jr.
Hugh M. Robert                                     Thomas W. Waldrep, Jr.
Oklahoma Bar No. 22441                             NC Bar No. 11135
SHERWOOD, McCORMICK & ROBERT                       Waldrep LLP
Bank of America Center                             101 S. Stratford Road, Suite 210
15 W. 6th St., Ste. 2800                           Winston-Salem, NC 27104
Tulsa, OK 74119                                    Telephone: 336-717-1440
P: (918) 592-1144                                  Fax: 336-717-1340
F: (918) 592-1149                                  Email: notice@waldrepllp.com
E: hugh@sm-oklaw.com                               Chapter 11 Trustee of CAH ACQUISITION
                                                   COMPANY 7, LLC
- AND -

/s William C. Smith
___________________________________
William C. Smith, Jr.
NC Bar No. 14199
Manning Fulton & Skinner, PA
3605 Glenwood Ave., Suite 500
Raleigh, NC 27612
P: 919-787-8880
F: 919-325-4623
Email: smith@manningfulton.com
Local Rule 83.1(d) Counsel

Attorneys for Transcendental Union with Love
and Spiritual Advancement , Inc.


                                 END OF DOCUMENT




                                               7
Case 19-01298-5-JNC   Doc 716 Filed 09/03/20 Entered 09/03/20 13:11:42   Page 8 of
                                       11




         AMENDED CONSENT
              ORDER
            EXHIBIT “A”




                                       8
Case 19-01298-5-JNC       Doc 716 Filed 09/03/20 Entered 09/03/20 13:11:42              Page 9 of
                                           11



                   PRAGUE HOSPITAL RESOLUTION AGREEMENT

       Thomas W. Waldrep, Jr., Chapter 11 trustee (the “Trustee”) for CAH ACQUISITION

COMPANY 7, LLC d/b/a Prague Community Hospital (the “Prague Debtor”) and

Transcendental Union with Love and Spiritual Advancement, Inc. (“TULSA”) agree and settle in

full and complete resolution of the “TRUSTEE’S AMENDED MOTION PURSUANT TO 11

U.S.C. §§ 363 AND 105(a) AND FEDERAL RULE OF BANKRUPTCY PROCEDURE

9019(a) FOR APPROVAL OF CONSENT ORDER AND STIPULATION BY AND

BETWEEN THE TRUSTEE AND TRANSCENDENTAL UNION WITH LOVE AND

SPIRITUAL ADVANCEMENT, INC. RESOLVING MOTION SEEKING (I) AN ORDER

CONFIRMING THAT (A) CERTAIN STIMULUS FUNDS WERE USED IN ACCORDANCE

WITH APPLICABLE TERMS AND CONDITIONS AND (B) TRUSTEE MAY TRANSFER

ANY REMAINING STIMULUS FUNDS TO PURCHASERS; AND (II) AN ORDER

ELIMINATING ANY LIABILITY OF TRUSTEE AND DEBTORS’ ESTATES FOR USE OF

STIMULUS FUNDS” (the “Amended Consent Motion”). All terms not otherwise defined

herein have the same meanings as defined in the Amended Consent Motion.

       1.      Within two (2) business days after entry of a final, non-appealable order

approving the Amended Consent Motion (the “Agreement Effective Date”), the Trustee shall

transfer, to a segregated account maintained at and under the control of the Prague Hospital, all

of the Unused Funds; provided, however, that notwithstanding entry of an order approving the

Amended Consent Motion, prior to the expiration of any time for appealing such order, TULSA

shall have the sole and absolute discretion to terminate this Agreement, and shall have no

liability to the Trustee, the Prague Debtor’s estate, or any creditor of the Prague Debtor’ estate

for any matter arising from or relating to this Agreement.




                                                1
Case 19-01298-5-JNC        Doc 716 Filed 09/03/20 Entered 09/03/20 13:11:42              Page 10 of
                                            11



        2.      Upon the Agreement Effective Date:

        a. The Trustee shall direct Prague Hospital to use the Unused Funds solely for allowed

             purposes under the CARES Act;

        b. Prague Hospital shall provide all documentation and assistance so that the Trustee can

             attest and report for the use of the Unused Funds by Prague Hospital; and

        c. In the event of any audit, challenge, or dispute to the Trustee’s attestation or use of

             the Unused Funds (“Attestation Challenge”), Prague Hospital shall be directed to

             respond to such Attestation Challenge. The Trustee shall cooperate with Prague

             Hospital in responding to such Attestation Challenge; provided, however, that the

             Trustee shall not object to or oppose any resolution to such Attestation Challenge

             proposed by the Prague Hospital.

        3.      Prague Hospital shall obtain from its existing lender an irrevocable line of credit

 or letter of credit in an amount equal to the amount of the Unused Funds plus $100,000, which

 shall be available to Prague Hospital solely to (a) fund any return of Unused Funds that the

 Prague Hospital does not use, is ordered to return to DHHS, or agrees to return to DHHS; and (b)

 fund the direct costs, including reasonable attorney’s fees, if any, incurred by the Trustee in

 connection with an Attestation Challenge that is in excess of 2% of the Unused Funds.

        4.      Prague Hospital waives and releases any claim to the Used Funds.            Prague

 Hospital shall provide the Trustee any information reasonably requested and reasonable

 cooperation that the Trustee requires in order to attest for and report to DHHS regarding the use

 of the Used Funds; provided, however, for avoidance of doubt neither Prague Hospital nor

 TULSA shall be obligated to support the Trustee’s attestation in respect of the Used Funds. The




                                                 2
Case 19-01298-5-JNC        Doc 716 Filed 09/03/20 Entered 09/03/20 13:11:42                  Page 11 of
                                            11



 Trustee shall name TULSA and Prague Hospital as beneficiaries under the Trustee’s bond to the

 extent of any liability either incurs in connection with the Trustee’s use of Used Funds.

        5.      In exchange for the Trustee’s agreement to administer the subgrant and the

 Trustee’s attestation and to compensate the estate for professional fees related to the Trustee’s

 attestation efforts and any future audit thereof, Prague Hospital shall, within thirty (30) days of

 the transfer of the Unused Funds in accordance with paragraph 1 hereof, transfer to the Prague

 Debtor’s estate cash equal to two percent (2%) of the Unused Funds.

        6.      To the extent the Trustee receives any future CARES Act funds on account of the

 Prague Hospital, such funds will be transferred to the Prague Hospital as Unused Funds under

 the same procedures as set forth herein, and Prague Hospital shall transfer to the Prague Debtor’s

 estate cash equal to the percentage of such funds provided for in paragraph 5 hereof. The parties

 will cooperate with one another if DHHS requires an application process for such funds.

        7.      The Trustee and TULSA shall develop further terms and conditions by agreement

 to effectuate this Agreement including durations of time and other administrative items.




                                                  3
